     Case 3:20-cv-01990-JLS-WVG Document 47 Filed 01/22/21 PageID.486 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                           Case No.: 20-CV-1990 JLS (WVG)
      COMPANY, et al.,
12
                                        Plaintiffs,   ORDER (1) VACATING HEARING
13                                                    AND (2) ORDERING JOINT STATUS
      v.                                              REPORT
14
      XAVIER BECERRA, in his official
15
      capacity as Attorney General of
                                                      (ECF No. 6, 36, 38)
16    California; and SUMMER STEPHAN, in
      her official capacity as District Attorney
17
      for the County of San Diego,
18                                    Defendants.
19
20
21            Presently before the Court is Plaintiffs’ Motion for Preliminary Injunction (ECF No.
22   39) and Defendants’ Motions to Dismiss for Failure to State a Claim (ECF Nos. 36, 38).
23   On its own motion, the Court VACATES the hearing on these motions scheduled for
24   January 28, 2021 at 1:30 p.m. The Court will reset the hearing on these motions in a future
25   order.
26            The Court further ORDERS the Parties to file a joint status report, not to exceed
27   ///
28   ///

                                                 1
                                                                               20-CV-1990 JLS (WVG)
     Case 3:20-cv-01990-JLS-WVG Document 47 Filed 01/22/21 PageID.487 Page 2 of 2



 1   five pages, on the status of the referendum petition challenging S.B. 793 on or before
 2   February 4, 2021.
 3         IT IS SO ORDERED.
 4   Dated: January 22, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                         20-CV-1990 JLS (WVG)
